DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 4/4/2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters: 
“350” & “352” of Figs. 3 & 8;
“340” of Fig. 9 are not mentioned in the description: No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject mater, “wherein the tip region includes an eye-of-needle structure formed by providing a circular or oval hole in a flattened fish-shaped extension of a cylindrical body of the body region” of claim 35 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 35, 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 is depends on claim 31, which recites, “the base region includes a flat flange capping a cylindrical body of the body region, wherein the flat flange is shaped like a circular, oval, or rectangular plate”. The claimed limitations “a circular or oval plate” i.e. flat flange of a circular or oval plate is optional limitation, upon considering only “a flat flange capping a cylindrical body of the body region, wherein the flat flange is shaped like rectangular plate” how can that have diameter in a range of about 0.4 millimeters to 2.0 millimeters, and therefore it is vague and indefinite.
Claim 35 recites, “wherein the tip region includes an eye-of-needle structure formed by providing a circular or oval hole in a flattened fish-shaped extension of a cylindrical body of the body region”.  As, it is not shown flatten fish-shaped extension of a cylindrical body of the body region” It is not clear what shape of an eye-of needle structure formed…body region, is trying to claim, hence it is vague and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 25-27, 35, 37 and 38 are rejected under 35 U.S.C. 102(a(1) as being anticipated by Yao et al. (US 9,620,877) hereafter Yao.
Regarding claim 1, Yao, discloses a terminal pin 124 (figs. 15-17) comprising: a tip region 136; a body region 130,134,132, 168,158, 154, 150; and a base region 168,158, 154, 150;   of the terminal pin including a flat surface 152 configured to be placed on a metal pad and configured to receive ultrasound energy to weld (“configured to receive ultrasound energy” is not positively claimed) the base region to the metal pad, the terminal pin 124 including at least one shape feature 134, 158 (capable to be) configured to fixedly couple the terminal pin in a lumen of an ultrasonic device (not positively claimed).  
It is to be noted that the claimed subject matters, “configured to receive ultrasound energy to weld the base region to the metal pad” and “a lumen of an ultrasonic device” are not positively claimed, as the ultra sound energy for welding to the metal pad generated by the ultrasonic device is intended used for welding the (flat surface of) base region of the terminal to the metal pad (may be of the circuit board), and “the lumen of an ultrasonic device” is the structural limitation of the non-positively claimed limitation.
It is also to be noted that “configured to receive ultrasound energy to weld…ultrasonic device” is a product-by-process claim and even though such claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, as in the present situation, the claim is unpatentable even though the prior product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). In instant case, the flat surface of the base region of the terminal can be fixedly couple by the soldering or by mechanical connection, which will does not alter the intended function of the invention of the terminal, still the terminal can be usable for their intended use. Therefore, the prior art of Yao (and the prior arts listed on PTO 892) reads on this claim.
For further examination the claim 1, is considered as -- A terminal pin comprising: a tip region; a body region; and the base region of the terminal pin including a flat surface to weld the base region to a metal pad, the terminal pin including at least one shape feature. --.
Regarding claim 2, Yao, discloses a the at least one shape feature is compressible.  

    PNG
    media_image1.png
    745
    1036
    media_image1.png
    Greyscale
Regarding claim 3, Yao, discloses the at least one shape feature includes a groove-and-ridge G and R section (see annotated fig.) disposed in the body region of the terminal pin.  
Regarding claim 4, Yao, discloses the at least one shape feature includes an eye- of-needle structure disposed in the tip region of the terminal pin.  
Regarding claim 5, Yao, discloses the at least one shape feature includes a chamfer transitioning CMR (see annotated fig.) from the body region to a flange 148 in the base region.  
Regarding claim 6, Yao, discloses the body region 130,134,132, 168,158, 154, 150 includes a flat ribbon-like body region 124, 146, 148, 158, 168, and wherein the at least one shape feature 124,134 includes a chamfer CMR transitioning from at least one lateral side of the flat ribbon-like body region to a flange 148 in the base region, the flange 148 defines defining at least a portion of the flat surface (being an integral piece).  
Regarding claim 25, Yao, discloses the at least one shape feature is radially compressible, and wherein the at least one shape feature when compressed has a reduced diameter or width (upper portion of 134, see fig. 15) allowing the terminal pin to be inserted (in the lumen of the ultrasonic device without resistance, the lumen if the structural limitation of the not positively claimed invention).  
Regarding claim 26, Yao, discloses wherein the at least one shape feature includes an eye-of- needle structure 134 disposed in the body region of the terminal pin, the eye-of-needle structure having a width greater (middle portion of 134, see fig. 15) than a diameter of the lumen of the ultrasonic device.  
Regarding claim 27, Yao, discloses the at least one shape feature 158 includes a chamfer CMR transitioning from the body region of the terminal pin to a flange 154, the flange 154 defining at least a portion of the flat surface 152, and the chamfer having a diameter (obviously has to be) greater than a diameter of the lumen of the ultrasonic device, it is to be noted that, the lumen of the ultrasonic device is structural limitation of the not positively claimed limitations.  
Regarding claim 35, Yao, discloses the tip region includes an eye-of-needle structure formed by providing a circular extension of a cylindrical body of the body region.  
Regarding claim 37, Yao, discloses, the body region includes structures of non- cylindrical shape 158, 160, 168 including a flat ribbon-like structure.
Regarding claim 38, Yao, discloses the tip region includes an eye-of-needle structure 134, 142 formed by providing an oval hole in an extension of a flat ribbon-like structure of the body region.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 28, 29-31, 33, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yao
Regarding claim 28, Yao, discloses all the claimed invention except for the body region includes a rod-like cylindrical body having a diameter in a range of about 0.4 mm millimeters to 2 millimeters.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shape of the body region is of a rod-like cylindrical body shaped, since applicants have presented no explanation that these particular configurations of the shape of the body region is of a rod-like cylindrical body shaped is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of  making electrical connection with fuse or any conductive body of the assembly. A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Thus, Yao discloses all the claimed limitations except for rod-like cylindrical body having a diameter in a range of about 0.4 mm millimeters to 2 millimeters.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the rod-like cylindrical body having a diameter in a range of about 0.4 mm millimeters to 2 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 29, the modified art of Yao discloses, the tip region includes an extension EX of the rod-like cylindrical body with a pointed end.  
Regarding claim 30, the modified art of Yao discloses, the extension of the rod-like cylindrical body in the tip region includes a grooves-and-ridges (G1-R1) section having at least one circumferential groove and ridge.  
Regarding claim 31, Yao, discloses the base region includes a flat flange 154, capping a body of the body region, wherein the flat flange is shaped like a rectangular plate.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shape of the body region is of a cylindrical body shaped, since applicants have presented no explanation that these particular configurations of the shape of the body region is of a cylindrical body shaped is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of  making electrical connection with fuse or any conductive body of the assembly. A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 33, the modified art of Yao, discloses all the claimed invention except for the chamfer transitions from the cylindrical body to the flat flange at an angle in a range of about 20 degrees to 70 degrees.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cylindrical body to the flat flange at an angle in a range of about 20 degrees to 70 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 34, the modified art of Yao, discloses all the claimed invention except for the chamfer has a diameter at the flat flange that is greater than a diameter of the cylindrical body by about 0.2 millimeters to 0.6 millimeters. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the chamfer has a diameter at the flat flange that is greater than a diameter of the cylindrical body by about 0.2 millimeters to 0.6 millimeters. since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 36, Yao discloses all the claimed limitations except for the eye-of-needle structure has a lateral width at its widest in a range of about 0.8 millimeters to 3.0 millimeters.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the eye-of-needle structure has a lateral width at its widest in a range of about 0.8 millimeters to 3.0 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831